Title: From Thomas Jefferson to William John Coffee, 31 May 1824
From: Jefferson, Thomas
To: Coffee, William John


Dear Sir
Monto
May 31. 24.
I am thankful to you for the transmission of the Albion papers and the kind offer of continuing to do so regularly but I will not give you that trouble. I read but a single paper our Enquirer, which gives as much as I wish to know of what is going on. it is time for me to resign to a younger generation the direction of their concerns, and I do it chearfully—a friend in England sends me the London papers pretty regularly, but I look into them only for the new publicns.  Our Rotunda is advancing rapidly  the frame of the roof is up, and nearly the whole wooden work ready to put up. it will be put into a condn of safety and use this season. but we cannot compleat it’s portico until the next, because we cannot till then recieve from Italy the caps & bases of the columns.I return the papers sent me in  a separate packet adding assurances of my great esteem & respectTh: J.